Appeal from a decision of the Workers’ Compensation Board, filed January 21, 1980, which held that claimant was entitled to death benefits. Decedent was employed by appellant Gee Bee Manufacturing Corporation on the 4:00 p.m. to 12:50 a.m. shift as a foreman *688in charge of supervising the back section of the plant. On the night in question, prior to commencing his work, he parked his car in the company owned and controlled parking lot, located opposite the rear section of the plant. Decedent and other company employees had authority to use the lot. Between 8:00 p.m. and 9:00 p.m. a group of armed men entered the lot and began breaking into automobiles. A security guard advised personnel not to leave the building. Testimony of a coemployee of decedent’s indicates that in spite of the warning decedent left the building saying “I have to * * * I got a ‘C.B.’ in my car”. Decedent apparently chased some of.the perpetrators off the employer’s premises and was then shot to death by one of them. -The board found that “the claimant was killed while in the scope of his employment, and his death arose out of and in the course of his employment.” This appeal ensued. Considering the record in its entirety, we are of the view that there is substantial evidence to sustain the board’s determination. While that decedent expressed concern about his personal property, the board could infer that decedent was attempting to protect the employer’s property and conclude that his actions were for the employer’s benefit (Matter of Ott v Gem Elec. Mfg. Co., 44 AD2d 331; Matter of Pendi v Haenel, 229 App Div 52). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.